Citation Nr: 1307842	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).

In August 2004, the RO issued a rating decision which denied the Veteran's claim for entitlement to a disability evaluation in excess of 30 percent for major depressive disorder.  The Veteran appealed the August 2004 rating decision, and in an April 2007 decision, the Board granted an increased rating of 50 percent for major depressive disorder.  The Veteran appealed the rating assigned by the Board to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2008 Court Order granting a Joint Motion for Remand (JMR), the Court vacated the Board's April 2007 decision and remanded the case to the Board for readjudication in compliance with the directives set forth in the JMR.  

A May 2007 rating decision effectuated the Board's grant of a 50 percent disability rating for major depressive disorder, and assigned an effective date of September 24, 2003 for the increase.  

In February 2009, the Board issued a decision which, in pertinent part, denied an increased rating greater than 50 percent for major depressive disorder from September 24, 2003 and also denied entitlement to a TDIU.  The Veteran again appealed the Board's decision to the Court.  In a March 2010 Order, the Court granted a February 2010 JMR, vacated the Board's February 2009 decision, and remanded the claims for further consideration.  

In September 2010, the Board remanded the Veteran's claims for additional development, including obtaining records from the Social Security Administration and providing the Veteran with a VA examination to determine the severity of his major depressive disorder.  In July 2011, the Board issued another decision, again denying the Veteran's claims for entitlement to an increased rating for major depressive disorder greater than 50 percent and entitlement to a TDIU.  

The Veteran again appealed the Board's decision to the Court.  In a June 2012 Order, the Court granted another JMR, vacated the Board's July 2011 decision, and remanded the claims to the Board for compliance with the JMR.

In November 2012, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional evidence or argument in support of his appeal prior to the Board's readjudication.  In January 2012, the Veteran's representative submitted additional argument to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Board remanded the Veteran's claim for additional development, including obtaining a VA examination to determine the severity of the Veteran's service-connected major depressive disorder.  The RO scheduled the Veteran for a VA examination in November 2010 at the Wichita, Kansas VA Medical Center.  A November 2010 notation from the Wichita, Kansas VA Medical Center reflects that the Veteran failed to report for the November 2010 VA examination.  In May 2011, the Veteran's representative submitted a statement noting that the Veteran tried to reschedule the November 2010 examination, but that he received no response to his efforts.  The Veteran's representative also stated that the Veteran was unable to attend the November 2010 VA examination because it was scheduled at the Wichita VA Medical Center and he lived in Leavenworth, Kansas and had no way to travel the distance from Leavenworth, Kansas to Wichita, Kansas.  In July 2011, the Board denied the Veteran's claims for entitlement to an increased rating for major depressive disorder and entitlement to a TDIU.  

As noted above, in June 2012, the Court issued an Order granting a JMR which vacated the Board's July 2011 decision.  The JMR found that the Board had not provided adequate reasons and bases to determine whether the Veteran had provided "good cause" for his failure to report for the November 2010 VA examination, as the Board did not address the May 2011 argument made by the Veteran's representative.  The JMR further instructed that, if the Board determined that the Veteran did show "good cause" under 38 C.F.R. § 3.655(a) for his failure to report for the November 2010 VA examination, that the VA examination should be rescheduled to assess the severity of the Veteran's major depressive disorder.

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327(a) (2012).  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. § 3.655(a) (2012). 

In this instance, although the Veteran's rationale for failing to appear at the November 2010 scheduled VA examination is not one of the reasons identified as "good cause" by 38 C.F.R. § 3.655(a), affording the Veteran the benefit of the doubt, the Board believes that the Veteran has provided good cause for failing to appear for the November 2010 VA examination.  In that regard, the most recent VA treatment records in the claims file show that the Veteran was regularly treated for his major depressive disorder at the VA Medical Center in Leavenworth, Kansas - not at the VA Medical Center in Wichita, Kansas where the November 2010 VA examination was scheduled.  Additionally, the commute from Leavenworth, Kansas to Wichita, Kansas is considerable, and would have taken the Veteran approximately three hours if he did have transportation.  Thus, as the Veteran was unable to make the long commute from his home to the VA Medical Center where the VA examination was scheduled, and because the Veteran's representative indicated that the Veteran attempted to reschedule the VA examination prior to the Board's decision, the Board affords the Veteran the benefit of the doubt and concludes that "good cause" in compliance with 38 C.F.R. § 3.655(a) has been shown for his failure to appear at the November 2010 VA examination.  Accordingly, the Veteran's claim must be remanded for a new VA examination to determine the severity of his major depressive disorder.  The VA examination should be scheduled at the VA Medical Center in Leavenworth, Kansas, if possible.

However, the Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  The Board notes that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

With regard to the Veteran's claim for entitlement to a TDIU, this issue is inextricably intertwined with the issue of entitlement to an increased rating for major depressive disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of his major depressive disorder.  The examination should be performed at the VA Medical Center in Leavenworth, Kansas, if possible.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's major depressive disorder has on his ordinary activities and his employment; the private medical records; the prior VA treatment records; and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to major depressive disorder: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected major depressive disorder, to include any medications taken for major depressive disorder, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address whether the claim for an increased rating for major depressive disorder and for entitlement to TDIU must be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also 38 C.F.R. § 4.16(b).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


